IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

JAMES ROBINSON and MICHAEL                 )
MATTINGLY,                                 )      No. 80095-7-I
                                           )
                        Petitioners,       )      DIVISION ONE
                                           )
SCOTT SMITH,                               )
                                           )      PUBLISHED OPINION
                        Appellant,         )
                                           )
              v.
                                           )
AMERICAN LEGION DEPARTMENT                 )
OF WASHINGTON, INC., and WAYNE             )
ELSTON, Commander,
                                           )
                        Respondents.       )     FILED: November 25, 2019


       SMITH, J.   —   Scott Smith is a member of the American Legion Department

of Washington Inc. (ALWA). In 2017, Smith and two other ALWA members, who

were concerned about potential financial mismanagement at ALWA, obtained an

order directing ALWA to produce certain corporate records. Smith appeals the

trial court’s denial of his motion for an award of attorney fees under

RCW 23B.16.040(3), which provides that if a court orders inspection and copying

of corporate records demanded by a shareholder, it must also order the

corporation to pay the shareholder’s attorney fees incurred to obtain the order

“unless the corporation proves that it refused inspection in good faith because it

had a reasonable basis for doubt about the right of the shareholder to inspect the

records demanded.” Because substantial evidence supports the trial court’s
 No. 80095-7-1/2

finding that ALWA refused inspection of certain corporate records in good faith as

contemplated by the statute, we affirm.

                                       FACTS

           ALWA isa Washington corporation originally incorporated in 1919 under

sections 3733 and 3734 of Remington’s 1915 Code. In June 2017, Smith and

two other ALWA members, James Robinson and Michael Mattingly (collectively

petitioners), acting pro Se, filed a complaint in Thurston County Superior Court

against ALWA and its commander, Wayne Elston.1 The complaint alleged,

among other things, that in February 2017, Elston offered to appoint Smith as

chair of ALWA’s audit commission beginning in July 2017. The complaint also

alleged that Smith accepted the offer and that during a March 2017 meeting with

ALWA’s financial officer, adjutant,2 and other staff, Smith “cited several

irregularities and said that several of [ALWA]’s practices did not comport with

Generally Accepted Accounting Principles.” The complaint alleged that Smith

“said that he would need additional information and would issue a report” and

that Smith “sent a letter to Respondent Elston and all Members of [ALWA]’s

Board of Directors, stating inter alia, he was recommending a comprehensive

audit, salary comparison studies, and revising budgeting procedures.” The

complaint also alleged that Elston subsequently rescinded Smith’s appointment

as chair of ALWA’s audit commission, ordered Smith to stop his “interference”


       1According to ALWA’s original articles of incorporation, the “Department
Commander” is ALWA’s “presiding officer and chief executive.”
      2 According to ALWA’s original articles of incorporation, the “Adjutant
Finance Officer. shall have charge of all records and funds of [the] corporation
                    .   .


and shall perform the general duties of a secretary-treasurer of [the] corporation.”
                                          2
 No. 80095-7-113

with ALWA’s business, and threatened revocation of the charter of American

Legion Post 67, the post to which Smith belonged.

       In their complaint, the petitioners requested that ALWA and Elston appear

before the court and show cause as to why an order of mandamus should not

issue directing that ALWA’s “books and records be open for inspection in

accordance with RCW §~ 23B.16.040, 23B.16.200, and 24.06.160.” They also

filed a motion to show cause, and the superior court entered an ex parte order to

show cause.

       On June 28, 2017, ALWA and Elston responded to the trial court’s show

cause order. They argued, among other things, that ROW 23B.16.040, which

authorizes shareholders to apply for a court order permitting inspection and

copying of certain corporate records, did not apply to ALWA because ALWA is

regulated under the Washington Nonprofit Corporation Act (WNCA), chapter

24.03 ROW, not the Washington Business Corporation Act (WBCA), Title 23B

ROW. In support of this argument, ALWA provided copies of ALWA’s corporate

registration detail from the Washington Secretary of State’s website showing that

ALWA was registered as a public benefit corporation and as a charity. ALWA

also provided a copy of its 2016 annual report listing it as a nonprofit corporation.

Additionally, Dale Davis, ALWA’s adjutant, declared that in 2013, he signed and

filed articles of amendment for ALWA “specifically using the form provided by the

Washington Secretary of State’s Office for nonprofit corporations regulated under

chapter 24.03 ROW.” The petitioners contested this declaration by submitting a

declaration from Paul Whitfield, an ALWA member and former member of its


                                          3
No. 80095-7-1/4

executive committee, attaching meeting minutes from 2013 purporting to show

that no approval was given to amend ALWA’s articles as described in Davis’s

declaration.

       Additionally, relying again on Davis’s declaration, ALWA and Elston

asserted that at the March 2017 meeting with Smith, ALWA provided Smith with

copies of all financial reports and records that he was requesting at that time.

Smith contested this assertion in a reply declaration, stating, “Do not concur that I

was provided all financial reports and records I requested up to and through that

meeting.”

       The trial court held a show cause hearing on June 30, 2017. No report of

proceedings was provided for that hearing, but based on the court’s comments at

a later hearing, it appears that at the June 30 hearing, the court “strongly

encouraged” the parties to attempt to come to an agreement regarding the

petitioners’ records requests and “not to simply re-note this quickly.” In the

meantime, on June 29, 2017, Smith delivered to ALWA’s counsel, Trevor

Zandell, a list of corporate records that Smith requested to inspect (the Smith

Records Request). The Smith Records Request listed, among other things, a

variety of accounting records and reports for multiple fiscal years, including

employee timesheets and vacation and sick leave records, employee travel and

expense vouchers, bank statements, and cancelled checks. It also listed a

variety of corporate records for multiple fiscal years and requested that ALWA

provide all of the same records for American Legion Post 110.

      Shortly after the court’s June 30 hearing, on July 3, 2017, attorney JoAnne


                                         4
No. 80095-7-1/5

Comins Rick appeared on behalf of Smith (but not Robinson or Mattingly). Three

days later, on July 6, the petitioners filed another motion to show cause and

obtained an ex parte order setting a show cause hearing for July 14, 2017.

       On July 7, 2017, Smith filed a “Memorandum of Authorities in Support of

Writ of Mandamus” in which he provided argument as to why ALWA was

regulated under the WBCA and not the WNCA. Smith also renewed his

disagreement with Davis as to whether at the March 2017 meeting Smith was

provided with the reports and records that he had requested at that time. He

pointed out that in an April 2017 e-mail to Elston, he asked to “see the evidence”

supporting allegations that Elston had raised in an earlier e-mail, along with a

2013 audit report, as well as “[a]ny published court decisions” regarding a 2011

lawsuit. Smith also requested attorney fees under RCW 23B.16.040, arguing,

among other things, that ALWA and Elston “have acted in bad faith in denying

Petitioners, particularly Scott Smith, access to the records and books of [ALWAJ

for inspection and copying.”

      ALWA and Elston also responded to the trial court’s second show cause

order and filed an accompanying declaration from Zandell. In his declaration,

Zandell stated that on July 11, 2017, he e-mailed copies of the following ALWA

documents to Smith’s attorney:

      a.   Articles of Incorporation (2009 version);
      b.   Draft coversheet for Articles of Amendment (2009);
      c.   Bylaws (current);
      d.   Employee Policy & Procedure Manual; and,
      e.   Operating Procedures.

Zandell also declared that on July 12, 2017, Smith picked up the following


                                         5
 No. 80095-7-1/6

documents from Zandell’s office after Zandell notified Smith’s counsel that they

were available:

       a.   IRS Form 990’s (2010—2015);
       b.   Profit & Loss Statements (2010-2011 —2015-2016);
       c.   Balance Sheets (2011 —2016);
       d.   Department Executive Committee Minutes (2010—2015);
       e.   Finance Commission Minutes (2006 2016);
                                                 —


       f.   Audit Commission Minutes (2006 2016); and
                                             —


       g.   State Convention Minutes (2006—2016).

Zandell further declared that on July 12, 2017, he e-mailed to Smith’s attorney all

of the documents he received in response to a request to the Washington

Secretary of State for all records on file for ALWA. Included in those documents

was a copy of ALWA’s current articles of incorporation.

       In their response to the second show cause order, ALWA and Elston also

provided argument that ALWA was regulated under the WNCA and, thus, RCW

23B. 16.040, which is part of the WBCA, did not apply to ALWA. They argued

that instead, the relevant statute was RCW 24.03.135, which lists corporate

records subject to inspection under the WNCA. ALWA and Elston argued further

that even if the WBCA did apply to ALWA, the petitioners did not have inspection

rights under RCW 23B.16.040 because they were not “shareholders” as defined

in the WBCA. They also pointed out that the petitioners had requested records

for Post 110 but that Post 110 was a separate legal entity distinct from ALWA.

      In a reply declaration, Smith asserted, among other things, that according

to an internal ALWA subcommittee report, all of ALWA’s finances are placed on a

disc at the close of each year. Accordingly, Smith asserted, ALWA “can readily

make a duplicate copy of the disc.”


                                        6
 No. 80095-7-117

        The court held the second show cause hearing on July 14, 2017. After

hearing argument from the parties regarding, among other things, whether the

WNCA or the WBCA applied, the court noted that “I do think there are unsettled

issues of law here.” The court also stated that ALWA was “correct that the court

had strongly encouraged the parties not to simply re-note this quickly without

giving the ability for communication and the attempt to get the information that

you wanted.” The court again strongly encouraged the parties to work together.

It then entered an order striking the petitioners’ motion to show cause and

ordering the parties to “cooperate in a good faith attempt to resolve any and all

disputes between them with regard to the petitioners’ request for access to all

corporate documents.” It also ordered that “[a]fter 60 days and no sooner, if

there are any unresolved matters, [the] parties shall bring what discernible

conflicts remain, and for a definite ruling on what statutes govern [ALWAJ to the

court for hearing.”

       On September 21, 2017, Smith filed a “Motion for Order re Contempt”

(Contempt Motion), in which he argued that ALWA had taken retaliatory action

against various legion posts since the July 14 show cause hearing. That same

day, the petitioners filed a motion “to Determine Corporate Status, to Compel

Production of Corporate Records and to Award Attorney Fees and Costs”

(Omnibus Motion). In a supporting declaration, Smith included a chart that he

had prepared to track the documents that ALWA had provided in response to his

requests and to indicate which requests had not yet been fulfilled. The

petitioners also filed, together with the Contempt Motion and the Omnibus


                                        7
 No. 80095-7-1/8

 Motion, a “Memorandum of Authorities re the History of Washington State

 Corporations and the American Legion Department of Washington mc” and a

 separate “Memorandum of Authorities in Support of Motions.”

         In response, ALWA and Elston asserted that since the July 14 show cause

 hearing, ALWA “has worked diligently in an effort to fully respond to Mr. Smith’s

 request.” To that end, Zandell provided his own tracking chart showing what

ALWA had produced in response to the Smith Records Request and declared

that the only records not provided were those that “have yet to be created, do not

exist or cannot be found and documents to which [ALWA] objects to producing

because they contain confidential employee payroll data.” ALWA and Elston also

moved to continue the hearing on the Contempt Motion and the Omnibus Motion,

arguing that the petitioners had not timely served the motions and that they did

not comply with the local court rules regarding page limits. The court granted the

motion to continue, and Smith filed an updated notice of hearing to reflect the

continuance. In that notice, Smith withdrew the Contempt Motion.

        ALWA and Elston filed a supplemental response to the Omnibus Motion

on October 10, 2017. They renewed their argument that ALWA was governed by

the WNCA. They also addressed each category of requested records that ALWA

had not yet provided and stated their reasons for not providing them. Finally,

ALWA and Elston argued that the petitioners were not entitled to fees under

RCW 23B.16.040(3), not only because the WBCA did not apply, but also

because none of the petitioners made a request for records that was denied prior

to their filing suit.


                                         8
 No. 80095-7-1/9

       The court held a hearing on October 18, 2017, after the petitioners made

additional written submissions—including declarations from Mattingly and Smith

in which they disagreed, among other things, with ALWA’s characterization of the

completeness of its records productions to date. At the hearing, the trial court

ruled that ALWA is governed by the WBCA and not the WNCA, while “fully

acknowledging that this is not a particularly clear set of statutes.” It also

concluded that the petitioners were entitled to inspect ALWA’s books and records

under chapter 23B.16 RCW, and that the records subject to inspection under

RCW23B.16.020 included “all records related to the income and expenses of

[ALWAJ” but not “employee complaints” or “records of lawsuits.” It clarified

further that ALWA would be required only to disclose its side of any financial

records of interactions with Post 110. It also found it appropriate “to impose

reasonable restrictions on the distribution of the accounting records that are

provided by [ALWA] to the Petitioners and their counsel” and ordered that “{i]f

there is a request for the petitioners to provide duplicate copies of those records

to anyone else, they will need to come back to court and ask for permission.”

       Before hearing argument with regard to the petitioners’ request for

attorney fees, the court stated:

               I will tell you that based upon my ruling I think it’s obvious I
       think there was a legitimate legal dispute in this case as to whether
       RCW 24.03 applied or whether RCW 23B applied, and so what I
       would ask is the parties to keep that in mind as they make their
       argument about whether costs and counsel fees should be ordered
       by the court.

The trial court ultimately denied the petitioners’ request for attorney fees, without

prejudice. It explained during the hearing:

                                          9
 No. 80095-7-1/10

               The court going through this record again in preparation of
       today’s hearing does not find a basis to award attorney’s fees, and
       that’s for a number of reasons. So what the court will do today is
       deny without prejudice that request. If petitioners want to make a
       request based upon the court’s rulings, and again going back
       carefully through the requests what was provided and what
       disputes ultimately were ruled on, then that could be set by a future
       motion, but I think hopefully both of you can at least understand the
       court’s rationale up to this point.

After additional motions practice and a two-part presentation hearing, the court

entered an order on December 15, 2017, regarding the Omnibus Motion. That

order was not appealed.3

       In January 2018, the petitioners renewed their request for an award of

costs and attorney fees under RCW 23B.16.040(3). The trial court denied the

motion, finding that ALWA “has proved it refused inspection of certain corporate

records in good faith because it had a reasonable basis for doubt about the right

of the Petitioners to inspect the records demanded.” During the hearing on the

motion, the court explained its ruling:

      The issue is whether attorney fees should be ordered under ROW
      23B.16.040 to the petitioners, and if so, in what amount. The court
      looking at 23B.16.040(3) and I’ve read it into the record, but I’ll
                                  —


      read it again. “If the court orders inspection and copying of the
      records demanded, it shall also order the corporation to pay the
      shareholder’s costs, including reasonable counsel fees, incurred to
      obtain the order unless the corporation proves that it refused
      inspection in good faith because it had a reasonable basis for doubt
      about the right of the shareholder to inspect the records
      demanded.”
              I am finding that the corporation has so proved, and I know
      that this is a huge point of contention for the parties, but when I
      review everything in this case, and also I reviewed a number of the

       ~ Accordingly, the trial court’s decisions that ALWA is governed by the
WBCA and that the petitioners are entitled to inspect ALWA’s books and records
under the WBCA is not before us in this appeal, and we express no opinion as to
the correctness of those decisions.
                                          10
No. 80095-7-Ill 1

       transcripts of hearings along the way, the court is convinced that is
       the right legal answer.
               Now, I will tell you that I looked long and hard because from
       an equity standpoint I think many of the arguments [Smith’s
       attorney] makes have an appeal to them, have a logical appeal to
       them, but I have to go by the statute, and that has been the guiding
       point for the court in this discussion, and that will be the court’s
       ruling, and I’d sign an order to that effect.

When Smith’s attorney requested clarification, the court stood by its ruling:

       [M]y decision is based upon the entirety of this record because, as I
       said, I went back through, and it’s based upon the entirety of that
       record, and it’s based upon the statute as this court reads that
       statute. And so I’m not going to answer the question for
       clarification.

Smith (but not the other petitioners) appeals the trial court’s order denying the

motion for an award of fees and costs under RCW 23B.16.040(3).

                                     ANALYSIS

                         Denial of Motion for Attorney Fees

       Smith argues that the trial court erred by denying his motion for attorney

fees under RCW 23B.16.040(3). We disagree.

                                Standard of Review

       As an initial matter, the parties disagree as to the applicable standard of

review. Smith argues that the standard of review is de novo because “[t]he

central issue to this appeal regards the statutory interpretation of

RCW 23B.16.040(3).” Meanwhile, ALWA contends that “[t]his appeal does not

present an issue of statutory interpretation, however, it presents an issue of the

application of a statute to a particular set of facts.” Therefore, ALWA argues, the

standard of review is abuse of discretion. Neither party is entirely correct.

       On the one hand, Smith is correct that issues of statutory interpretation

                                         11
 No. 80095-7-1112

are questions of law reviewed de novo. Accordingly, de novo review applies to

the extent that the parties disagree about how to interpret RCW 23B.16.040(3).

To that end, the parties do disagree as to how to interpret the statute:

Specifically, Smith argues—and ALWA disagrees—that to prove that it refused

inspection in good faith as contemplated by the statute, ALWA was required to

prove that it had a reasonable basis for doubt as to whether Smith’s demand for

records was made with a proper purpose.

       De novo review does not apply, however, to this court’s review of the trial

court’s finding that ALWA satisfied its burden to prove that it refused inspection in

good faith. Whether a person acted in good faith is an inherently factual issue.

See Morris v. Swedish Health Servs., 148 Wn. App. 771, 778, 200 P.3d 261

(2009) (good faith usually a question of fact). And “[w]here the trial court has

weighed the evidence, the reviewing court’s role is simply to determine whether

substantial evidence supports the findings of fact, and if so, whether the findings

in turn support the trial court’s conclusions of law.” In re Marriage of Rockwell,

141 Wn. App. 235, 242, 170 P.3d 572 (2007).~



       ~ We acknowledge that where the record at trial consists entirely of written
documents and the trial court was not required to assess witness credibility, the
appellate court ordinarily applies de novo review. Dolan v. King County, 172
Wn.2d 299, 310, 258 P.3d 20 (2011). But substantial evidence review is
nonetheless appropriate where, as here, competing documentary evidence had
to be weighed and conflicts resolved. In re Marriage of Rideout, 150 Wn.2d 337,
351,77 P.3d 1174 (2003); see also Dolan, 172 Wn.2d at 311 (“[S]ubstantial
evidence is more appropriate, even if the credibility of witnesses is not
specifically at issue, in cases
                              .   .where the trial court reviewed an enormous
                                      .


amount of documentary evidence, weighed that evidence, resolved inevitable
evidentiary conflicts and discrepancies, and issued statutorily mandated written
findings.”).
                                          12
No. 80095-7-1/13

       ALWA disagrees, contending that this court must apply an abuse of

discretion standard. It chiefly relies on Nakata v. Blue Bird, Inc., 146 Wn. App.

267, 191 P.3d 900 (2008), the only reported Washington case regarding a motion

for attorney fees under RCW 23B.16.040(3). In Nakata, Division Three stated,

without discussion, that “‘[w]e review a trial court’s denial of attorney fees for an

abuse of discretion.” Nakata, 146 Wn. App. at 276 (quoting Emmerson v.

Weilep, 126 Wn. App. 930, 940, 110 P.3d 214 (2005)). But the standard of

review was not strictly at issue in Nakata. Furthermore, the case from which

Nakata quoted, Emmerson, involved a request for an equitable fee award.

Emmerson, 126 Wn. App. at 940. But here, RCW 23B.16.040(3) mandates a fee

award in the shareholder’s favor unless the corporation refused inspection in

good faith under the statute. In other words, under ROW 23B.16.040(3), the

decision whether to award fees is not a discretionary decision. Therefore,

Nakata is unpersuasive here and so are the other cases that ALWA cites to

argue that “several other Washington decisions have held that appellate courts

review a discretionary decision to award or deny attorneys’ fees    .   .   .   for an abuse

of discretion.” (Emphasis added.)

       In short, we apply de novo review to resolve the parties’ disagreement

over how to interpret ROW 23B.16.040(3), and we apply substantial evidence

review to determine whether the trial court erred by finding that ALWA proved

that it refused inspection in good faith under that statute. We discuss each of

these issues in turn below.




                                          13
No. 80095-7-1/14

                        Interpretation of RCW 238.16.040(3)

       Smith contends that under RCW 23B.16.040(3), “the ‘good faith’ analysis

is limited to whether [ALWA] had a reasonable basis to doubt that Petitioners’

purposes in requesting inspection were [Jproper.” We disagree.

       As discussed, “[t]he meaning of a statute is a question of law reviewed de

novo.” Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 9, 43 P.3d 4

(2002). “The court’s fundamental objective is to ascertain and carry out the

Legislature’s intent, and if the statute’s meaning is plain on its face, then the

court must give effect to that plain meaning as an expression of legislative

intent.” Campbell & Gwinn, 146 Wn.2d at 9-10. To discern a statute’s plain

meaning, this court considers the text of the provision in question, taking into

account the statutory scheme as a whole. Campbell & Gwinn, 146 Wn.2d at 11.

       Here, the text of RCW 23B.1 6.040(3) is clear on its face: If the court

orders inspection and copying of the records demanded by a shareholder, it must

also order the corporation to pay costs and fees incurred to obtain the order,

“unless the corporation proves that it refused inspection in good faith because it

had a reasonable basis for doubt about the right of the shareholder to inspect the

records demanded.” RCW 23B.16.040(3) (emphasis added). Smith points to

nothing in the statute’s text or the statutory scheme that suggests that the only

way for a corporation to prove good faith under RCW 23B.16.040(3) is to prove

that it had a reasonable basis to doubt that the shareholder’s purposes were

proper. Therefore, Smith’s argument fails.

      Smith relies on two pre-WBCA cases, State ex rel. Weinberg v. Pacific


                                         14
 No. 80095-7-1/15

Brewing & Malting Co., 21 Wash. 451, 58 P. 584 (1899), and State ex rel.

Grismerv. Merger Mines Corp., 3 Wn.2d 417, 101 P.2d 308 (1940), to support

his interpretation of RCW 23B.16.040(3). But Weinberg and Grismer addressed

only a shareholder’s common law right of inspection. See Weinberg, 21 Wash.

at 458-59; Grismer, 3 Wn.2d at 420. Neither of these cases addressed a

shareholder’s right to fees—much less the circumstances under which attorney

fees may be denied under RCW 23B.16.040(3), which was enacted long after

these cases were decided. See LAWS     OF    1989, ch. 165. Therefore, Smith’s

reliance on Weinberg and Grismer is misplaced.

       Smith’s reliance on Nakata is also misplaced. In Nakata, a cooperative

association denied Elsie Nakata’s request for documents. Nakata, 146 Wn. App.

at 275. It claimed that it did so because Nakata “was not a member of the

cooperative and held a position that was contrary to [the cooperative’s]

purposes.” Nakata, 146 Wn. App. at 276. The trial court found these reasons

reasonable, and although it ordered the cooperative to produce certain records, it

denied Nakata’s request for fees. Nakata, 146 Wn. App. 275-76. Nothing in

Nakata suggests that a shareholder’s improper purpose is the only basis on

which a corporation can demonstrate good faith under RCW23B.16.040(3).

Therefore, Nakata does not support Smith’s argument that ALWA was required

to show it reasonably believed that Smith’s purposes were improper.

      Finally, Smith cites to a handful of cases from other states, arguing that

they also support his proffered interpretation of RCW 23B.16.040(3). But

because those cases are not binding and because the plain meaning of the


                                        15
No. 80095-7-1/16

statute is clear, we decline to consider those out-of-state cases.

       In short, we are not persuaded by Smith’s argument that to demonstrate

its good faith under RCW 23B.16.040(3), ALWA was required to show it had a

reasonable basis for doubt about whether Smith’s purposes were proper.

Instead, under the statute’s plain language, the relevant inquiry on review is

whether substantial evidence supports the trial court’s finding that ALWA refused

inspection in good faith because it had a reasonable basis for doubt about

Smith’s right to inspect the records demanded. As discussed below, substantial

evidence does support this finding.

                 Substantial Evidence for the Trial Court’s Finding

       The trial court’s finding is supported by substantial evidence if it is

supported by evidence “sufficient ‘to persuade a fair-minded person of the truth

of the declared premises.” Ames v. Dept of Health, Med. Quality Assur.

Comm’n, 166 Wn.2d 255, 261, 208 P.3d 549 (2009) (internal quotation marks

omitted) (quoting Heinmiller v. Dept of Health, 127 Wn.2d 595, 607, 903 P.2d

433, 909 P.2d 1294 (1995)). “The substantial evidence standard ‘is deferential

and requires the court to view the evidence and reasonable inferences in the light

most favorable to the party who prevailed in the highest forum that exercised

fact-finding authority.” Mansourv. King County, 131 Wn. App. 255, 262-63, 128

P.3d 1241 (2006) (quoting Sunderland Family Treatment Servs. v. City of Pasco,

127 Wn.2d 782, 788, 903 P.2d 986 (1995)). We conclude that substantial

evidence exists here.

      As an initial matter, attorney fees are warranted under RCW


                                          16
No. 80095-7-1/17

23B.16.040(3) only if the court orders inspection and copying “of the records

demanded.” RCW23B.16.040(3) (emphasis added). To this end, when viewed

in the light most favorable to ALWA, the record reflects that prior to filing suit,

Smith did not request any records for which the court ultimately ordered

inspection.5 Specifically, Davis declared that at the March 2017 meeting

between Smith and ALWA staff, ALWA provided Smith with copies of all financial

reports and records that he was requesting at that time. Smith disputed Davis’s

assertion, but he did not specify what records he alleges were not produced at

that meeting.   cf., Marriacie of Burrill, 113 Wn. App. 863, 868, 56 P.3d 993 (2002)
(“So long as substantial evidence supports the finding, it does not matter that

other evidence may contradict it.”). Later, in April 2017, Smith requested Post

110’s 2016 Form 990, a 2013 audit report, and the records from a 2011 lawsuit.

With regard to the audit report, Elston referred Smith to Whitfield, a member of

ALWA’s executive committee. And because the audit report was not listed in the

Smith Records Request, a reasonable inference is that Smith either obtained the

report from Whitfield or abandoned that request. With regard to Post 110’s Form

990 and the 2011 lawsuit records, ALWA maintained below, and the trial court

ultimately agreed, that Smith did not have a right to inspect those records. In


       ~ During oral argument, Smith’s counsel suggested that Smith should be
allowed to benefit from earlier records requests that allegedly were made by the
other petitioners. But ROW 23B.16.040(3) directs the court to “order the
corporation to pay the shareholder’s costs,” referring to the shareholder who
made a WBCA-compliant request for inspection and copying and was denied.
ROW 23B.16.040(3); see also ROW 23B.16.040(2). And Smith has cited no
authority supporting the proposition that Smith should be allowed to “piggy back”
on the other petitioners’ records requests for purposes of recovering his attorney
fees under ROW 23B.16.040. Therefore, we reject this proposition.
                                          17
No. 80095-7-1/18

short, Smith is not entitled to fees under ROW 23B.16.040(3) for ALWA’s refusal

to produce the limited records that Smith requested prior to filing suit because the

court did not order inspection of those records.

       To that end, when viewed in the light most favorable to ALWA, the record

reflects that Smith did not make a statutorily compliant request for specific

records until he provided the Smith Records Request to ALWA, through counsel,

on June 29, 2017, i.e., after the petitioners filed their complaint. See

ROW 23B.16.020(3)(b) (providing that a shareholder must describe ‘with

reasonable particularity” the records he desires to inspect);

ROW 23B.16.040(2) (authorizing a shareholder who complies with

ROW 23B.16.020(2) and (3) to apply to the superior court for an order permitting

inspection). Although Smith asserted in a declaration that he made a

particularized request prior to June 29, 2017, the request to which he points is

not a request for specific records, but rather a request for “full and unfettered

access to the books and records,” including read-only access to ALWA’s

accounting system so Smith could “download       .   .   .   the detail of the accounts I

need to review.” The timing of the Smith Records Request is noteworthy here

because, due to the fact that Smith did not make a particularized request until the

parties were already in litigation before a trial court that was actively involved in

encouraging the parties to cooperate, the trial court in this case was particularly

well positioned to determine whether ALWA’s later refusals to produce certain

records were made in good faith. To this end, the trial court’s ultimate finding of

good faith is supported by substantial evidence for a number of reasons.


                                          18
 No. 80095-7-1/19

        First, the trial court itself acknowledged, with regard to the dispute about

the governing statutes, that “there are unsettled issues of law here” and that “this

is not a particularly clear set of statutes.” It also remarked that it believed “there

was a legitimate legal dispute in this case as to whether RCW 24.03 applied or

whether RCW 23B applied.” Although the trial court’s decision that ALWA is

governed by the WBCA is not before us on review, the trial court’s

characterization of the dispute as a “legitimate” one does not appear

unwarranted. For example, ALWA was originally incorporated as a fraternal

society under sections 3733 and 3734 of Remington’s 1915 Code, which was

enacted by Laws of 1903, ch. 80. See REM. 1915 CODE          §~ 3733-3734. Those
sections are now codified in chapter 24.20 RCW, which is found under Title 24

RCW, entitled “Corporations and Associations (Nonprofit).” See

RCW 24.20.010., .020. This is the same title in which the WNCA appears,

whereas the WBCA is codified in an entirely separate title. Additionally, although

the WNCA’s “Applicability” provision states that it applies to “[a]ll not for profit

corporations heretofore organized under any act hereby repealed,”

RCW 24.03.0 1 0(2) (emphasis added), another WNCA provision states that it

applies prospectively “to all existing corporations organized under any general

act of the territory or the state of Washington providing for the organization of

corporations for a purpose or purposes for which a corporation might be

organized under this chapter.” RCW 24.03.905 (emphasis added). Furthermore,

after ALWA was reinstated following an administrative dissolution in 1996, the

certificate of reinstatement issued by the Secretary of State states that ALWA


                                           19
No. 80095-7-1/20

was reinstated as “a Washington Non Profit corporation.” In short, the trial

court’s characterization of the governing law dispute as a “legitimate legal

dispute” is a reasonable one and supports the trial court’s finding of good faith.

       Second, the record contains substantial evidence that ALWA’s officers

reasonably believed that the WNCA governed their affairs. For example, the

record includes evidence that ALWA obtained 501(c)(3) status as early as 1946

and that it used nonprofit corporation forms for filings with the Secretary of State

as early as 1969. The record also contains evidence that in 1990, ALWA applied

for and obtained status as a public benefit nonprofit corporation, and this type of

corporation is regulated under the WNCA. RCW 24.03.490. And, the record

contains evidence that ALWA filed multiple annual reports, including its 2016

report, in which it indicated that it was regulated under chapter 24.03 RCW. In

short, although the trial court ultimately concluded that ALWA was subject to the

WBCA, ALWA’s history, which the trial court noted was “interesting,” further

supports the trial court’s finding of good faith.

       Third, and although the trial court ultimately disagreed with ALWA with

regard to the scope of the accounting records subject to inspection under the

WBCA, the fact that the term “accounting records” is not defined by statute or

case law supports a finding that ALWA reasonably believed that many of the

records Smith was requesting were not rightfully subject to his inspection. See

RCW 23B.16.020(2) (providing that shareholders who comply with the statute are

entitled to inspect certain minutes and records of corporate actions, “{a]ccounting

records of the corporation,” and the “record of shareholders”). Indeed, the


                                           20
No. 80095-7-1121

reasonableness of ALWA’s belief is further bolstered by the trial court’s ultimate

conclusion that the accounting records subject to Smith’s inspection under the

WBCA included only “records related to the income and expenses” of ALWA and

did not include employee complaints, records of lawsuits, or Post 110’s side of

records relating to its financial relations with ALWA. Similarly, and although the

trial court’s conclusion that ALWA’s members are “shareholders” for purposes of

the WBCA is not before us in this appeal, we note that “shareholder” is defined in

the relevant part as “the person in whose name shares are registered in the

records of a corporation.” RCW 23B.01 .400(34). As such, it was not

unreasonable for ALWA, which undisputedly has not issued shares, to believe

that Smith was not a “shareholder” entitled to inspect records under the WBCA—

even if the trial court ultimately disagreed. This, too, supports the trial court’s

ultimate finding of good faith.

       Finally, the record reflects that after Smith made the Smith Records

Request, ALWA voluntarily produced a significant number of requested records,

including records that ALWA would not have been required to produce under the

WNCA.6 A reasonable inference from ALWA’s production of these documents is


       6 Under the WNCA, the only records required to be made available for
inspection are
              (1) Current articles and bylaws;
              (2) A list of members, including names, addresses, and
       classes of membership, if any;
              (3) Correct and adequate statements of accounts and
      finances;
              (4) A list of officers’ and directors’ names and addresses;
              (5) Minutes of the proceedings of members, if any, the
       board, and any minutes which may be maintained by committees of
      the board.
                                          21
No. 80095-7-1/22

that ALWA withheld in good faith only those records it reasonably believed that

Smith did not have a right to inspect. The reasonableness of ALWA’s belief—

particularly as it relates to ALWA’s concerns about privacy—is also bolstered by

the fact that (1) during the proceedings below, Smith filed sensitive financial

documents without redacting them—which even the court found “troubling”—and

(2) the trial court ultimately found it appropriate to prohibit the petitioners from

further disclosing any records without the court’s permission.

       In short, substantial evidence supports the trial court’s finding that the

records withheld by ALWA were withheld in good faith based on a reasonable

doubt as to Smith’s right to inspect them.

       Smith argues that ALWA’s “self-asserted belief to privacy” was rejected by

the court and therefore privacy concerns were not a reasonable basis for denying

inspection of records containing employee payroll information. But the trial court

did not reject ALWA’s privacy concerns, which were based on concerns about

disclosure to third parties. Instead, it gave credence to them by prohibiting the

petitioners from further disclosing records without permission of the court.

Therefore, Smith’s argument is unpersuasive.

       Smith next contends that ALWA’s concerns about privacy were spurious

because “there is no expectation of privacy between an employee and its

employer.” But this argument misses the mark because ALWA’s concerns were

based on potential information sharing with third parties, not information sharing

between an employee and an employer. Therefore, we reject Smith’s contention.



RCW 24.03.135.
                                          22
 No. 80095-7-1/23

       Smith next argues that because the trial court ultimately concluded that

the WBCA applies to ALWA, ALWA’s “confusion” as to its own corporate form

‘does not pass the proverbial ‘straight-face test” and cannot serve as a

reasonable basis to doubt Smith’s right of inspection. Because it is not

unreasonable to expect corporate officers to know what statutes govern their

corporation, Smith’s argument has some merit. Nevertheless, the fact that the

trial court ultimately disagreed with ALWA does not mean that ALWA did not

advance its argument in good faith based on a reasonable belief that the WNCA

governed and that Smith was not entitled to records under the WBCA. To this

end, and as discussed, the trial court itself acknowledged that the statutes were

not clear and that characterization was not unwarranted. Also as discussed, the

record contains substantial evidence that ALWA’s officers reasonably believed

that the WNCA governed their affairs. In other words, this is not a case of a

corporation consistently operating as if it were governed by the WBCA and then

suddenly asserting that it is governed by the WNCA simply to avoid producing

records to a shareholder. Thus, Smith’s suggestion that ALWA was simply

making “mischief” in asserting that it was subject to the WNCA lacks merit.7

       Smith next argues that public policy supports an award of fees. He relies

on Brand v. Department of Labor & Industries, 139 Wn.2d 659, 989 P.2d 1111


        ~ During oral argument, Smith’s counsel suggested that ALWA’s claimed
confusion about which statute governed its affairs is a “red herring” because
ALWA indicated that it would not provide certain records regardless of which
statute applied. But the parts of the record on which counsel relied indicate only
that ALWA did not believe that certain records were subject to disclosure under
either the WBCA or the WNCA. ALWA’s refusals do not negate a finding that it
refused inspection in good faith.
                                        23
 No. 80095-7-1/24

 (1999), and Guillen v. Contreras, 169 Wn.2d 769, 238 P.3d 1168 (2010), to

support his argument, but his reliance is misplaced. In Brand, the plaintiff’s

entitlement to fees under the Industrial Insurance Act, Title 51 RCW, was

undisputed; the issue before the court was whether the amount of the fee award

should be reduced on account of the plaintiff’s relatively small recovery. Brand,

139 Wn.2d at 669. In analyzing that issue, our Supreme Court looked to the

relevant fee statute’s underlying purpose after observing that ‘the statute does

not address the situation at issue here, where the [Board of Insurance Appeals’]

decision was only partially reversed on appeal.” Brand, 139 Wn.2d at 666-67.

But here, unlike in Brand, the issue is Smith’s entitlement to fees, and that issue

has been expressly addressed by the legislature in RCW 23B.16.040(3).

Therefore, Brand is distinguishable and does not control.

       Guillen is also distinguishable. There, the issue was the meaning of the

attorney fee provision of the forfeiture statute. Guillen, 169 Wn.2d at 774. More

specifically, the court was tasked with interpreting the meaning of “substantially

prevails” in a statute that mandates an award of fees to a claimant who

“substantially prevails” against a state agency in a forfeiture proceeding. Guillen,

169 Wn.2d at 775. In construing the statute liberally, the court observed that the

purpose of the fee provision “was to provide greater protection to people whose

property is seized.” Guillen, 169 Wn.2d at 777. Specifically, the court looked to

the governor’s partial veto note, in which the governor wrote, “{W]e must not

sacrifice citizens’ rights in our efforts to fight drug trafficking.” Guillen, 169

Wn.2d at 777 n.3 (emphasis omitted) (quoting LAWS OF 2001, ch. 168 at 752-53).


                                           24
 No. 80095-7-1/25

 Here, Smith points to no such clear statement of intent that RCW 23B.16.040(3)

be construed liberally in favor of awarding fees. Therefore, Guillen is not

persuasive.

        Finally, Smith argues that remand is required because the trial court’s

order denying fees “made no findings, much less detailed ones, which specified a

good faith basis for [ALWAJ’s refusal to provide the financial records required by

statute.” This argument is unpersuasive for three reasons. First, the trial court

did make the ultimate finding required under RCW 23B.16.040(3), i.e., that

ALWA “refused inspection of certain corporate records in good faith because it

had a reasonable basis for doubt about the right of the Petitioners to inspect the

records demanded.” Second, the trial court’s decision denying an award of fees

under ROW 23B.16.040(3) is not a type of decision for which findings are

specifically required under CR 52(a)(2). Third and finally, the lack of more

specific factual findings does not preclude meaningful appellate review here.

See In re Dependency of KR., 128 Wn.2d 129, 143, 904 P.2d 1132 (1995)

(observing that findings that parrot statutory requirements are not invalid if they

are specific enough to permit meaningful review). This is particularly so because

the trial court’s colloquy with counsel makes clear that the “legitimate” dispute

about the governing statutes and the “interesting” way in which ALWA had

historically viewed itself under a “not.   .   .   particularly clear set of statutes” played

significant roles in the court’s decision. Remand is not necessary.

                                   Fees on Appeal

       Both Smith and ALWA request an award of fees under RAP 18.1. We


                                               25
No. 80095-7-1/26

deny both requests.

       A party requesting fees under RAP 18.1 must provide argument and

citation to authority “to advise the court of the appropriate grounds for an award

of attorney fees as costs.” Stiles v. Kearney, 168 Wn. App. 250, 267, 277 P.3d 9

(2012).

          Here, Smith argues that he is entitled to fees on appeal under

RCW 23B.16.040(3), i.e., the same statute under which the trial court denied an

award of fees. But because Smith is not the prevailing party on appeal, we deny

his request.

       ALWA argues that it is entitled to attorney fees under RCW 4.84.185,

which authorizes an award of fees to the prevailing party if the nonprevailing

party’s position was frivolous and advanced without reasonable cause.

       But assuming without deciding that ROW 4.84.185 authorizes an award of

fees on appeal, Smith’s appeal was not frivolous. “An appeal     .   .   .   is frivolous if

there are ‘no debatable issues upon which reasonable minds might differ, and it

is so totally devoid of merit that there was no reasonable possibility’ of success.”

In re Recall of Feetham, 149 Wn.2d 860, 872, 72 P.3d 741 (2003) (internal

quotation marks omitted) (quoting Millers Cas. Ins. Co. of Texas v. Briqgs, 100

Wn.2d 9, 15, 665 P.2d 887 (1983)). Here, Smith provided a debatable issue with

regard to the applicable standard of review. And given the complete absence of

binding authority with regard to RCW 23B.16.040(3), it cannot be said that

Smith’s appeal was devoid of merit or that there was no reasonable possibility of

success. Therefore, we deny ALWA’s request for an award of fees on appeal.


                                          26
No. 80095-7-1/27

       ALWA argues that Smith’s appeal is frivolous because “the standard of

review is abuse of discretion and   .   .   .   the Superior Court had several different

tenable grounds on which it based its order.” But as discussed, the standard of

review is not abuse of discretion. And even if it were, reasonable minds might

differ—again because of the lack of relevant binding authority—about the

tenability of each potential ground for the trial court’s denial of fees. ALWA’s

argument is unpersuasive.

       We affirm.




WE CONCUR:




                                                 27